Citation Nr: 1451082	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-16 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Muskogee Educational Center


THE ISSUE

Entitlement to Post-9/11 GI Bill benefits for a non-college degree program at United Theological Seminary and Bible College for the term of January 18, 2011, through May 20, 2011.  


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel










INTRODUCTION

The Veteran had active service from February 1984 to February 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  


FINDING OF FACT

The Veteran enrolled in a non-college degree program; specifically, a program at United Theological Seminary and Bible College for the term of January 18, 2011, through May 20, 2011.  


CONCLUSION OF LAW

The Veteran has no legal entitlement to educational benefits under Chapter 33 (Post-9/11 GI Bill) for the non-college program at program at the United Theological Seminary and Bible College for the term of January 18, 2011, through May 20, 2011.  38 U.S.C.A. §§ 3301-24 (West 2002 & Supp. 2014); 38 C.F.R. §§ 21.9505, 21.9590 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA must assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  In the present case, the Veteran was notified as to the different Education Programs available.  The Board acknowledges that the Veteran was not notified as to how these programs are established.  However, the United States Court of Appeals for Veterans Claims (Court) has held that the Veterans Claims Assistance Act of 2000 (VCAA) notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Berger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  In the present case, specific VCAA notice was not required because the applicable regulatory notification procedure was contained in 38 C.F.R. § 21.1031 (2014) for education claims, not the VCAA.  VA's duty to notify is outlined under 38 C.F.R. § 21.1031(b) (2014) and the duty to assist is outlined under 38 C.F.R. § 21.1032 (2014).  In the present case, the provisions of VA's duty to notify and assist statutes and regulations have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  38 C.F.R. §§ 21.1031(b), 21.1032 (2014); Manning v. Principi, 16 Vet. App. 534, 542 (2002).  Further, the November 2010 decision letter advised the Veteran as to why his United Theology Seminary and Bible college course did not qualify for Post-9/11 benefits.  The Board adds that the Veteran has been accorded appropriate due process and that the Veteran presented argument in his April 2012 Notice of Disagreement (NOD) and June 2013 Form 9.  He has demonstrated sufficient knowledge as to the legal reasons his claim was denied.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.  The Post-9/11 GI Bill is established for individuals seeking a degree.  Basic eligibility is established under 38 U.S.C.A. Chapter 33 and under 38 C.F.R. § 21.9520 (2014).  

Payments of educational assistance are based on pursuit of a program of education.  38 C.F.R. § 21.9590(a) (2014).  Subject to paragraph (a), VA will approve a program of education under 38 U.S.C.A. Chapter 33 selected by the individual if the program meets the definition of a program of education in 38 C.F.R. § 21.9505 (2014).  See 38 C.F.R. § 21.9590(b)(1) (2014).  Program of education means a curriculum or combination of courses pursued at an institution of higher learning that are accepted as necessary to meet the requirements for a predetermined and identified educational, professional, or vocational objective.  The curriculum or combination of courses pursued must be listed in the institution of higher learning's catalog and included in the approval notice provided by the State approving agency to VA.  38 C.F.R. § 21.9505 (2014).  Institution of higher learning means a college, university, or similar institution, including a technical or business school, offering postsecondary level academic instruction that leads to an associate or higher degree if the school is empowered by the appropriate state education authority under state law to grant an associate or higher degree.  When there is no state law to authorize the granting of such a degree, the school may be recognized as an institution of higher learning if it is accredited for degree programs by a recognized accrediting agency.  See 38 C.F.R. § 21.9505 (2014).  

The Veteran's file contains a VA Form 22-1990 (Application for VA Education Benefits) received in June 2010.  The Veteran was requesting benefits to attend the United Theological Seminary & Bible College, beginning in August 2010.  The Veteran was notified in October 2010 that he was entitled to benefits for an approved program of education or training under the Post-9/11 GI Bill.  However, in November 2010, he was notified that the training program he selected could not be approved for benefits under the Post-9/11 GI Bill because it was not offered by an institution of higher learning.  The Veteran called VA in November 2010 and asserted that the school said his course was approved and was a degree program.  

After a review of the evidence, the Board concludes that the Veteran has no legal entitlement to education benefits under Chapter 33 (Post-9/11 GI Bill) for the non-college degree program at United Theological Seminary and Bible College.  38 U.S.C.A. §§ 3301-24 (West 2002 & Supp. 2014); 38 C.F.R. §§ 21.9505, 21.9590 (2014).  As outlined in the May 2012 SOC, the non-college degree program at United Theological Seminary and Bible College was not approved by VA regulation.  The Web Enhanced Approval Management System (WEAMS) database confirmed that this institution was not accredited by the state certifying agency.  In other words, this program does not qualify as an institute of higher learning under the Post-9/11 GI Bill.  As the Veteran enrolled in a course through an institution that is not an institute of higher learning under the Post-9/11 GI Bill, the Board concludes that the RO was correct in determining that the Veteran is not entitled to benefits under Chapter 33.  

The Board is sympathetic to the Veteran's claim and his particular circumstances and has considered his statements.  Nonetheless, VA is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c) (West 2002).  Even if, as the evidence shows, the Veteran was misinformed, the Board is not free to disregard laws and regulations enacted for the administration of VA educational programs.  The eligibility requirements for educational assistance are prescribed by Congress and regulations enacted by the Armed Forces and VA.  To the extent that the Veteran present an argument of equity, the authority to award equitable relief is committed to the discretion of the Secretary of VA under 38 U.S.C.A. § 503 (West 2002 & Supp. 2014) and not within the jurisdiction of the Board.  See McCay v. Brown, 9 Vet. App. 183 (1996); see also 38 C.F.R. § 2.7 (2014).  The law in this case, therefore, and not the evidence, is dispositive of the appeal.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, entitlement to educational assistance benefits under Chapter 33 is not established and the claim must be denied.  


ORDER

The claim of entitlement to educational assistance benefits under Chapter 33 (Post-9/11 GI Bill) for a non-college degree program is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


